DETAILED ACTION
This Final action is in response to an amendment filed 8/15/2022.  Currently claims 1-10, 13-15 and 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  Amended claim 13 line 3 reads “…of the first sensing pattern….of the second sensing pattern…” but this is the first time the terms “first sensing pattern” and “second sensing pattern” are introduced in the claims. Thus to avoid issues of lack of antecedent basis, the term “the” was interpreted to read “a”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in US 2017/0336909 (hereinafter Song) in view of Chung et al. in US 2016/0274726 (hereinafter Chung), Yoshino et al. in US 2014/0018641 (hereinafter Yoshino) and the 27th edition of the Machinery’s Handbook (hereinafter Machinery-Handbook).

Regarding claim 1, Song discloses a display device comprising a display panel configured to display an image (Song’s Fig. 2 par. 42, 47: DIS); an input sensor arranged on the display panel (Song’s Fig. 2 and par. 47) and comprising a plurality of transmission electrodes (Song’s Fig. 5 and par. 50: Tx in area of intersections GP and FT) and a plurality of reception electrodes (Song’s Fig. 5 and par. 50: Rx in area of intersections GP and FT) electrically insulated from the plurality of transmission electrodes (Song’s par. 49); and a readout circuit (Song’s Figs. 4-5 and par. 50: IC 20) electrically connected to the input sensor (Song’s Fig. 5 and par. 20: TSP where Tx/Rx are connected to 20), wherein the readout circuit (Song’s Fig. 5: IC 20) is configured to sequentially output a transmission signal (Song’s Figs. 6-7 and par. 56, 59, 75-77) to a portion of the plurality of transmission electrodes (Song’s Figs. 6-7 and par. 75-77: groups or FTAR), and receive a reception signal (Song’s Figs. 6-7 and par. 75-77) from a portion of the plurality of reception electrodes (Song’s par. 75-77: groups of Rx being sensed), wherein the readout circuit (Song’s Figs. 4-5: see IC) comprises an analog-to-digital converter (Song’s par. 63: ADC) configured to convert the reception signal (Song’s par. 63: charge quantity) into a digital reception signal (Song’s par. 63: digital data).
Song fails to disclose the plurality of transmission electrodes or the plurality of reception electrodes corresponding to a body composition sensing region, a body composition calculator configured to calculate a moisture level of a user based on the digital reception signal, wherein the body composition calculator calculates the moisture level y using a following equation y=a+(b×DSX) where each of ‘a’ and ‘b’ is a preset constant, and DSX denotes the digital reception signal.
However, in the same field of endeavor of capacitance touch and fingerprint sensing (Chung’s par. 86, 198), Chung discloses a body composition sensing region (Chung’s par. 77: measurement target based on contact area and body composition per par. 80) and a body composition calculator (Chung’s Fig. 1 and par. 80, 122: device 101 with processor 120) configured to calculate a moisture level of a user (Chung’s par. 80, 122: calculating degree of skin hydration) based on the touch panel measured signal (Chung’s par. 70, 72, 80, 122). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Chung’s teaching of a target based on contact area as Song’s current touch sensing group (Song’s par. 59) and to include a body composition calculator calculating a moisture level of a user (as described by Chung) in Song’s IC, in order to obtain the benefit of measuring biological signals that allow the user to identify their physical condition (Chung’s par. 6). 
Still Song in view of Chung fail to disclose wherein the body composition calculator calculates the moisture level y using a following equation y=a+(b×DSX) where each of ‘a’ and ‘b’ is a preset constant, and DSX denotes the digital reception signal.
Nevertheless, in the related field of endeavor of human body moisture sensing by capacitance, Yoshino discloses that moisture and detected human electrostatic capacity have a linear relation (Yoshino’s Fig. 23A and par. 162, 226). Furthermore, the Machinery-Handbook discloses that the equation of a line in a Cartesian coordinate system is y = mx + b, where m is the slope and b is the y-intercept (Machinery-Handbook pg. 40).  
Thus, it would also have been obvious to one of ordinary skill in the art, that Song in view of Chung body composition calculator (Chung’s Fig. 1 and par. 80, 122: device 101 with processor 120) would be configured to calculate a moisture level y using the linear equation y=a+(b×DSX) where y is the moisture (equivalent to Yoshino’s Fig. 23A vertical axis), b is a preset constant which is the slope of the line of Yoshino’s Fig. 23A, a is a preset constant which is the y-intercept of the line of Yoshino’s Fig. 23A and DSX is the reception signal (received through Song’s Figs. 4-5: Rx and equivalent to measurement signal V in Chung’s Figs. 11 and the human body capacity signal [horizontal axis] of Yoshino’s Fig. 23A per par. 162 [electrostatic capacity]); in order to obtain the predictable result of following observed behaviors of body moisture and body electrostatic capacity (Yoshino’s Fig. 23A and par. 162, 226) and modeling using conventional linear equations (Machinery-Handbook par. 40).
By doing such combination, Song in view of Chung, Yoshino and the Machinery-Handbook disclose:
A display device (Song’s par. 42) comprising: 
a display panel (Song’s Fig. 2 par. 42, 47: DIS) configured to display an image (Song’s par. 47); 
an input sensor (Song’s Fig. 2 par. 47: TSP) arranged on the display panel (Song’s Fig. 2 and par. 47) and comprising a plurality of transmission electrodes (Song’s Fig. 5 and par. 50: Tx [driving] in area of intersections GP and FT) and a plurality of reception electrodes (Song’s Fig. 5 and par. 50: Rx in area of intersections GP and FT) electrically insulated from the plurality of transmission electrodes (Song’s par. 49); and FSU
a readout circuit (Song’s Figs. 4-5 and par. 50: IC 20) electrically connected to the input sensor (Song’s Fig. 5 and par. 20: TSP where Tx/Rx are connected to 20), 
wherein the readout circuit (Song’s Fig. 5: IC 20) is configured to sequentially output a transmission signal (Song’s Figs. 6-7 and par. 56, 59, 75-77) to a portion of the plurality of transmission electrodes (Song’s Figs. 6-7 and par. 75-77: groups or FTAR) corresponding to a body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59), and receive a reception signal (Song’s Figs. 6-7 and par. 75-77) from a portion of the plurality of reception electrodes (Song’s par. 75-77: groups of Rx being sensed) corresponding to the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59),
wherein the readout circuit (Song’s Figs. 4-5: see IC) comprises: 
an analog-to-digital converter (Song’s par. 63: ADC) configured to convert the reception signal (Song’s par. 63: charge quantity) into a digital reception signal (Song’s par. 63: digital data); and
a body composition calculator (Song’s Figs. 4-5: IC which includes a calculation for body composition per Chung’s Fig. 1 and par. 80, 122: device 101 with processor 120) configured to calculate a moisture level a user (Chung’s par. 80, 122: calculating degree of skin hydration) based on the digital reception signal (Song’s par. 63: digital data which is equivalent to measured signal of Chung’s par. 70, 72, 80, 122);
wherein the body composition calculator (Song’s Figs. 4-5: IC which includes a calculation for body composition per Chung’s Fig. 1 and par. 80, 122: device 101 with processor 120) calculates the moisture level y (equivalent to Yoshino’s Fig. 23A vertical axis) using the following equation: 
y = a+(b×DSX) 
where each of ‘a’ and ‘b’ is a preset constant (b is slope of the line of Yoshino’s Fig. 23a and a is the y-intercept of the line of Yoshino’s Fig. 23A), and DSX denotes the digital reception signal (received through Song’s Figs. 4-5: Rx and equivalent to measurement signal V in Chung’s Figs. 11 and the human body capacity signal [horizontal axis] of Yoshino’s Fig. 23A per par. 162 [electrostatic capacity]).
y is the moisture (equivalent to Yoshino’s Fig. 23A vertical axis), b is a preset constant which is the slope of the line of Yoshino’s Fig. 23A, a is a preset constant which is the y-intercept of the line of Yoshino’s Fig. 23A and DSX is the reception signal (received through Song’s Figs. 4-5: Rx and equivalent to measurement signal V in Chung’s Figs. 11 and the human body capacity signal [horizontal axis] of Yoshino’s Fig. 23A per par. 162 [electrostatic capacity]).

Regarding claim 14, Song discloses a display device comprising a display panel configured to display an image (Song’s Fig. 2 par. 42, 47: DIS); an input sensor arranged on the display panel (Song’s Fig. 2 and par. 47) and comprising a plurality of transmission electrodes (Song’s Fig. 5 and par. 50: Tx in area of intersections GP and FT) and a plurality of reception electrodes (Song’s Fig. 5 and par. 50: Rx in area of intersections GP and FT) electrically insulated from the plurality of transmission electrodes (Song’s par. 49); and a readout circuit (Song’s Figs. 4-5 and par. 50: IC 20) connected to the input sensor (Song’s Fig. 5 and par. 20: TSP), wherein the readout circuit (Song’s Fig. 5: IC 20) is configured to sequentially output a transmission signal to the plurality of transmission electrodes (Song’s Figs. 6-7 and par. 75-77), and sequentially receive a reception signal (Song’s Figs. 6-7 and par. 75-77: sense..through Rx…in synchronization with sensor signal [shown sequential]) from the plurality of reception electrodes (Song’s Fig. 5: Rx in area of intersections GP and FT), wherein the readout circuit (Song’s Figs. 4-5: see IC) comprises an analog-to-digital converter (Song’s par. 63: ADC) configured to convert the reception signal (Song’s par. 63: charge quantity) into a digital reception signal (Song’s par. 63: digital data).
Song fails to disclose a body composition calculator configured to calculate a moisture level of a user based on the digital reception signal, wherein the body composition calculator calculates the moisture level y using a following equation y=a+(b×DSX) where each of ‘a’ and ‘b’ is a preset constant, and DSX denotes the digital reception signal.
However, in the same field of endeavor of capacitance touch and fingerprint sensing (Chung’s par. 86, 198), Chung discloses a body composition calculator (Chung’s Fig. 1 and par. 80, 122: device 101 with processor 120) configured to calculate a moisture level of a user (Chung’s par. 80, 122: calculating degree of skin hydration) based on the touch panel measured signal (Chung’s par. 70, 72, 80, 122). 
Therefore, it would have been obvious to one of ordinary skill in the art to include a body composition calculator calculating a moisture level of a user (as described by Chung) in Song’s IC, in order to obtain the benefit of measuring biological signals that allow the user to identify their physical condition (Chung’s par. 6). 
Still Song in view of Chung fail to disclose wherein the body composition calculator calculates the moisture level y using a following equation y=a+(b×DSX) where each of ‘a’ and ‘b’ is a preset constant, and DSX denotes the digital reception signal.
Nevertheless, in the related field of endeavor of human body moisture sensing by capacitance, Yoshino discloses that moisture and detected human electrostatic capacity have a linear relation (Yoshino’s Fig. 23A and par. 162, 226). Furthermore, the Machinery-Handbook discloses that the equation of a line in a Cartesian coordinate system is y = mx + b, where m is the slope and b is the y-intercept (Machinery-Handbook pg. 40).  
Thus, it would also have been obvious to one of ordinary skill in the art, that Song in view of Chung body composition calculator (Chung’s Fig. 1 and par. 80, 122: device 101 with processor 120) would be configured to calculate a moisture level y using the linear equation y=a+(b×DSX) where y is the moisture (equivalent to Yoshino’s Fig. 23A vertical axis), b is a preset constant which is the slope of the line of Yoshino’s Fig. 23A, a is a preset constant which is the y-intercept of the line of Yoshino’s Fig. 23A and DSX is the reception signal (received through Song’s Figs. 4-5: Rx and equivalent to measurement signal V in Chung’s Figs. 11 and the human body capacity signal [horizontal axis] of Yoshino’s Fig. 23A per par. 162 [electrostatic capacity]); in order to obtain the predictable result of following observed behaviors of body moisture and body electrostatic capacity (Yoshino’s Fig. 23A and par. 162, 226) and modeling using conventional linear equations (Machinery-Handbook par. 40).
By doing such combination, Song in view of Chung, Yoshino and the Machinery-Handbook disclose:
A display device (Song’s par. 42) comprising: 
a display panel (Song’s Fig. 2 par. 42, 47: DIS) configured to display an image (Song’s par. 47); 
an input sensor (Song’s Fig. 2 par. 47: TSP) arranged on the display panel (Song’s Fig. 2 and par. 47) and comprising a plurality of transmission electrodes (Song’s Fig. 5 and par. 50: Tx [driving] in area of intersections GP and FT) and a plurality of reception electrodes (Song’s Fig. 5 and par. 50: Rx in area of intersections GP and FT) electrically insulated from the plurality of transmission electrodes (Song’s par. 49); and 
a readout circuit (Song’s Figs. 4-5 and par. 50: IC 20) connected to the input sensor (Song’s Fig. 5: TSP), 
wherein the readout circuit (Song’s Fig. 5: IC 20) is configured to sequentially output a transmission signal to the plurality of transmission electrodes (Song’s Figs. 6-7 and par. 75-77), and sequentially receive a reception signal (Song’s Figs. 6-7 and par. 75-77: sense..through Rx…in synchronization with sensor signal [shown sequential]) from the plurality of reception electrodes (Song’s Fig. 5: Rx in area of intersections GP and FT),
wherein the readout circuit (Song’s Figs. 4-5: see IC) comprises: 
an analog-to-digital converter (Song’s par. 63: ADC) configured to convert the reception signal (Song’s par. 63: charge quantity) into a digital reception signal (Song’s par. 63: digital data); and
a body composition calculator (Song’s Figs. 4-5: IC which includes a calculation for body composition per Chung’s Fig. 1 and par. 80, 122: device 101 with processor 120) configured to calculate a moisture level of a user (Chung’s par. 80, 122: calculating degree of skin hydration) based on the digital reception signal (Song’s par. 63: digital data which is equivalent to measured signal of Chung’s par. 70, 72, 80, 122);
wherein the body composition calculator (Song’s Figs. 4-5: IC which includes a calculation for body composition per Chung’s Fig. 1 and par. 80, 122: device 101 with processor 120) calculates the moisture level y (equivalent to Yoshino’s Fig. 23A vertical axis) using the following equation: 
y = a+(b×DSX) 
where each of ‘a’ and ‘b’ is a preset constant (b is slope of the line of Yoshino’s Fig. 23a and a is the y-intercept of the line of Yoshino’s Fig. 23A), and DSX denotes the digital reception signal (received through Song’s Figs. 4-5: Rx and equivalent to measurement signal V in Chung’s Figs. 11 and the human body capacity signal [horizontal axis] of Yoshino’s Fig. 23A per par. 162 [electrostatic capacity]).
y is the moisture (equivalent to Yoshino’s Fig. 23A vertical axis), b is a preset constant which is the slope of the line of Yoshino’s Fig. 23A, a is a preset constant which is the y-intercept of the line of Yoshino’s Fig. 23A and DSX is the reception signal (received through Song’s Figs. 4-5: Rx and equivalent to measurement signal V in Chung’s Figs. 11 and the human body capacity signal [horizontal axis] of Yoshino’s Fig. 23A per par. 162 [electrostatic capacity]).

Regarding claim 18, Song in view of Chung, Yoshino and the Machinery-Handbook further disclose wherein the reception signal (Song’s par. 63: digital data) indicates a capacitance variation (Song’s par. 50, 63: electrical charge is measure of capacitance) in a body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59), in which a transmission electrode which receives the transmission signal (Chung’s Figs. 6-7: see Tx in area of intersections GP and FT), which is in an active level (Chung’s Figs. 6-7: see active levels of Tx in TMODE and FMODE), among the plurality of transmission electrodes (Chung’s Fig. 5: see Tx) and any one of the plurality of reception electrodes intersect (Chung’s Fig. 5: see Rx in area of intersections GP and FT).
It would also have been obvious to one of ordinary skill in the art to use Chung’s teaching of a body composition sensing region (Chung’s par. 77: measurement target based on contact area and body composition per par. 80) as Song’s current touch sensing group (Song’s par. 59), in order to obtain the benefit of measuring biological signals that allow the user to identify their physical condition (Chung’s par. 6).

Regarding claims 2 and 19, Song in view of Chung, Yoshino and the Machinery-Handbook disclose wherein the input sensor (Song’s Figs. 4-5: see TSP) comprises: 
a plurality of transmission lines (Song’s Fig. 5: see Tx outside areas of intersection and connected to 20) respectively electrically connected to the plurality of transmission electrodes (Song’s Fig. 5: Tx in areas of intersection GP and FT) and provided between the readout circuit (Song’s Fig. 5: see 20) and the plurality of transmission electrodes (Song’s Fig. 5: Tx in areas of intersection GP and FT); and 
a plurality of reception lines (Song’s Fig. 5: see Rx outside areas of intersection and connected to 20) respectively electrically connected to the plurality of reception electrodes (Song’s Fig. 5: Rx in areas of intersection GP and FT) and provided between the readout circuit (Song’s Fig. 5: see 20) and the plurality of reception electrodes (Song’s Fig. 5: Rx in areas of intersection GP and FT).

Regarding claims 3 and 20, Song in view of Chung, Yoshino and the Machinery-Handbook disclose wherein a portion of the plurality of transmission lines which outside the body composition sensing region (Song’s Fig. 33 and par. 126-127: Tx outside a current touch sensing group Gp) among the plurality of transmission lines (Song’s Figs. 5, 33: see all Tx) are in a floating state (Song’s par. 126-127), and a portion of the plurality of reception lines which are outside the body composition sensing region (Song’s Fig. 33 and par. 126-127: Rx outside a current touch sensing group Gp) among the plurality of reception lines (Song’s Figs. 5, 33: see all Rx) are in a floating state (Song’s par. 126-127).

Regarding claims 4 and 15, Song in view of Chung, Yoshino and the Machinery-Handbook wherein the readout circuit (Song’s Figs. 4-5: see 20) comprises: 
a transmitter (Song’s Figs. 4-5 and par. 50: IC 20) configured to output the transmission signal (Song’s par. 50), which is in an active level (Song’s Figs. 6-7: see active levels of Tx), to plurality of transmission lines/electrodes (Song’s Figs. 5-7: see Tx in area of intersections GP and FT); 
a receiver (Song’s Figs. 4-5 and par. 50: IC 20) configured to receive the reception signal (Song’s par. 50: electrical charge in the sensor) from plurality of reception lines/electrodes (Song’s Fig. 5: see Rx in area of intersections GP and FT); and 
a control circuit (Song’s Figs. 4-5 and par. 50: IC 20) configured to control the transmitter and the receiver (Song’s par. 50).

Regarding claim 6, Song in view of Chung, Yoshino and the Machinery-Handbook disclose wherein, during a normal mode (e.g. Song’s Fig. 6: TMODE), the readout circuit (Song’s Fig. 5: IC 20) is configured to sequentially output the transmission signal (Song’s Fig. 6: see Tx1, Tx2 and Tx3), which is in an active level (Song’s Fig. 6), to all of the plurality of transmission electrodes (Song’s Fig. 5-6: all transmission lines are Tx1, Tx2 and Tx3), and receive the reception signal (Song’s par. 75-76: sense from Rx) from all of the plurality of reception electrodes (Song’s par. 75-76: sense in synchronization with driving signal [Tx of Fig. 6] from lines Rx in groups GPa-Rx and GPb-Rx).

Regarding claim 7, Song in view of Chung, Yoshino and the Machinery-Handbook disclose wherein, during a body composition sensing mode (e.g. Song’s Figs. 6-7: TMODE or FMODE both of which measure body composition by touch upon combination with Chung’s par. 80), the readout circuit (Song’s Fig. 5: IC 20) is configured to sequentially output the transmission signal (Song’s Figs. 6-7), which is in an active level (active level of Tx in Song’s Figs. 6-7), to the portion of the plurality of transmission electrodes (Song’s Figs. 6-7 and par. 75-77: groups or FTAR) corresponding to the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59), and receive the reception signal (Song’s Figs. 6-7 and par. 75-77: sense…from Rx) from the portion of the plurality of reception electrodes (Song’s par. 75-77: groups of Rx being sensed) corresponding to the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59).

Regarding claim 8, Song in view of Chung, Yoshino and the Machinery-Handbook disclose wherein the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59) corresponds to at least one and less than x in number of the plurality of transmission electrodes (e.g. during FTAR mode x corresponds to tx21-tx2m of all Tx in Song’s Figs. 5, 7), where x is a positive integer value (Song’s Fig. 5: all Tx), among x in number of the plurality of transmission electrodes (Song’s Fig. 5: all Tx) and corresponds to at least one and less than y in number of the plurality of reception electrodes (e.g. during FTAR mode y corresponds to rx21-rx2m of all Tx in Song’s Figs. 5, 7), where y is a positive integer value (Song’s Fig. 5: all Rx), among y in number of the plurality of reception electrodes (Song’s Fig. 5: all Rx).

Regarding claim 9, Song in view of Chung, Yoshino and the Machinery-Handbook disclose wherein the readout circuit (Song’s Figs. 4-5: IC 20) is configured to output a transmission signal (Song’s Fig. 33 and par. 121, 123: see ground Tx), which is in a ground voltage level (Song’s Fig. 33 and par. 123), to another portion of the plurality of transmission electrodes (Song’s Fig. 33 and par. 121, 123: non-driven Tx line groups) not corresponding to the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a currently driven touch sensing group in Song’s Figs. 5, 33 and par. 123), and maintain, at the ground voltage level (Song’s Fig. 33 and par. 121, 123), a reception signal received from another portion of the plurality of reception electrodes (Song’s Fig. 33 and par. 121, 123: ineffective channels NRx) not corresponding to the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a currently sense channel in Song’s Figs. 5, 29, 33 and par. 121-123: see Rx: 1,2,3-5,6-7).

Regarding claim 10, Song in view of Chung, Yoshino and the Machinery-Handbook disclose wherein the readout circuit (Song’s Figs. 4-5: IC 20) is configured to sequentially output the transmission signal (Song’s Figs. 6-7 and par. 56, 59, 75-77), which is in an active level (Song’s Figs. 6-7: active part of Tx), to the plurality of transmission electrodes (Song’s Figs. 6-7 and par. 75-77: groups or FTAR), and receive the reception signal (Song’s Figs. 6-7 and par. 75-77) from the plurality of reception electrodes (Song’s par. 75-77: groups of Rx being sensed), 
wherein the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59) corresponds to any one transmission electrode (e.g. during Song’s Fig. 7 FTAR mode touch sensing [and thus body composition sensing] corresponds to tx21-tx2m) which receives the transmission signal (Song’s Fig. 7), which is in the active level (Song’s Fig. 7), among the plurality of transmission electrodes (Song’s Fig. 5: all Tx) and any one reception electrode (e.g. during Song’s Fig. 7 FTAR mode touch sensing [and thus body composition sensing] corresponds to rx21-rx2m) among the plurality of reception electrodes (Song’s Fig. 5: all Rx).

Claims 13 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Chung, Yoshino and the Machinery-Handbook as applied above, in further view of Han et al. in US 2018/0190723 (hereinafter Han).
	
Regarding claim 13, Song in view of Chung, Yoshino and the Machinery-Handbook fail to disclose wherein each of the plurality of transmission electrodes and the plurality of reception electrodes has a mesh shape corresponding to mesh lines of a first sensing pattern and mesh lines of a second sensing pattern that together define a plurality of mesh holes. 
However, in the same field of endeavor of touch panels, Han discloses wherein each of a plurality of transmission electrodes (Han’s Fig. 1 and par. 31, 37: driving electrodes 101 equivalent to Song’s Fig. 5: Tx) and a plurality of reception electrodes (Han’s Fig. 1 and par. 31, 37: sensing electrodes 102 equivalent to Song’s Fig. 5: Rx) has a mesh shape (Han’s Fig. 1 and par. 31, 37) corresponding to mesh lines of a first sensing pattern (Han’s Figs. 1, 3 and par. 31, 33: see lines and pattern of 101) and mesh lines of a second sensing pattern (Han’s Figs. 1, 3 and par. 31, 33: see lines and pattern of 102) that together define a plurality of mesh holes (Han’s Fig. 3 and par. 53: see opening 105 and in between mesh 101/102).
Therefore, it would have been obvious to one of ordinary skill in the art for Song in view of Chung, Yoshino and the Machinery-Handbook’s to include mesh electrodes as taught by Han, in order to obtain the benefit of superior flexibility and low resistance characteristics (Han’s par. 6).

Regarding claim 5, Song in view of Chung, Yoshino, the Machinery-Handbook and Han disclose wherein the mesh lines of the first sensing pattern extend in a first direction (Han’s Fig. 3 and par. 33: see e.g. 1011 in direction d3) that crisscrosses the mesh lines of the second sensing pattern (Han’s Fig. 3 and par. 34: see e.g. 1022 in direction d4) that extend in a second direction that is orthogonal to the first direction (Han’s Fig. 3).

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. On the Remarks pg. 22, Applicant argues with respect to amended claim 1, that none of the prior art disclose all limitations because Yoshino merely discloses converting the output signal from the sensor into the amount of moisture inside the body and that it is unclear where is the X signal from in the equation of pg. 40 of the Machinery’s Handbook. The office must respectfully disagree, as explained in the rejection above, Yoshino was used to disclose that moisture and detected human electrostatic capacity have a linear relation (Yoshino’s Fig. 23A and par. 162, 226), and the Machinery-Handbook discloses the well-known equation for a line. As it would be clear to one of ordinary skill in the art at the time of the effective filing date, y=a+(b×DSX) is a conventional linear equation y=mx+b where y=y, a=b, b=m and DSX=x. Therefore, when applying a linear equation to the linear relation shown in Yoshino’s Fig. 23A: y=vertical axis, x=horizontal axis, a: intercept of the line 201 with the vertical axis, and m=slope of line 201.
See above rejection in view of newly cited reference to Han regarding amended claims 13 and 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621